Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Aaron Schulman on September 9, 2022.

The application has been amended as follows: 

1.  (Currently amended)  A process for preparing a solid crystalline material of formula (LiCl)x•2Al(OH)3[[,]].nH2O, wherein n is between 0.01 and 10, and x is between 0.4 and 0.6, said process comprising:
precipitating boehmite, in an aqueous medium, comprising the contacting of at least one base precursor with at least one acid precursor, wherein at least one of the base or acid precursors comprises aluminium, to obtain a suspension of  boehmite, said precipitating being conducted at a temperature of between 5 and 35°C, and the amount of base precursor being selected so as to obtain an end-precipitation pH of between 7.5 and 9.5 in the reaction medium; 
washing and filtering the precipitate of boehmite obtained in a);
placing the precipitate obtained in b) in contact with a quantity of lithium chloride equivalent to a Li/Al molar ratio of between 0.3 and 0.5; 
filtering the suspension obtained in c) to obtain a paste; 
drying the paste obtained in d) at a temperature of between 20°C and 80°C; 
shaping said dried paste; and
drying the shaped dried paste obtained in f) at a temperature of between 20°C and 200°C. 

2.  (Original) The process according to claim 1, wherein the base precursor is sodium hydroxide (NaOH).

3. (Previously presented) The process according to claim 1, wherein said precipitating is conducted at a temperature of between 10 and 25°C.

4.  (Previously presented) The process according to claim 1, wherein the amount of base precursor is selected so as to obtain an end-precipitation pH in the reaction medium of between 7.7 and 8.8. 

5.  (Canceled).

6.   (Previously presented) The process according to claim 5, wherein c) is conducted for a time of between 15 minutes and 5 hours. 

7.  (Previously presented) The process according to claim 1, wherein f) is implemented via extrusion.

8.  (Previously presented) The process according to claim 7, wherein f) is implemented directly after e).  

9.  (Previously presented) The process according to claim 7, wherein f) is implemented via base knead-extrusion wherein said dried paste derived in e) is kneaded in the presence of an amount of base of between 0.5 and 3 weight % relative to the dry matter, the dry matter being the weight of said paste derived from e), said base being selected from the group consisting of inorganic bases and organic bases in solution, and wherein said paste is then subjected to an extrusion. 

10-20.  (Canceled).

21.  (Previously presented) The process according to claim 1, wherein said base precursor is selected from the group consisting of sodium aluminate, potassium aluminate, ammonia, sodium hydroxide, potassium hydroxide, and any mixtures thereof.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a process for preparing a solid crystalline material of formula (LiCl)x 2Al(OH)3.nH2O wherein n is between 0.01 and 10 and x is between 0.4 and 0.6 as claimed, especially the use of Li/Al molar ration of between 0.3 and 0.5.  The language “from… to…” is changed back to “between… and…” to be consistent with the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        September 10, 2022